          Case 1:19-cv-03619-VSB Document 35 Filed 10/21/19 Page 1 of 1




                D: +1 212-225-2490
               jblackman@cgsh.com


                                                         October 18, 2019

VIA ECF                                                      10/21/2019

The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysd.uscourts.gov

               Re:      Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

                We write on behalf of Vale S.A. (“Vale”), the petitioner in the above-captioned
summary proceeding for recognition and enforcement of Vale’s arbitral award (the “Award”)
against BSG Resources Limited (“BSGR”), regarding BSGR’s October 18, 2019 letter asking
this Court to defer ruling on Vale’s Petition and to stay enforcement of the Award (“BSGR’s
Letter”) [ECF No. 33].

                Rather than simply setting forth its position on whether the “sole ground for
opposing recognition and enforcement in the United States . . . is now moot” as required by your
Honor’s October 4, 2019 Order [ECF No. 32], BSGR’s Letter offers extensive argument on its
claimed alternative grounds for relief and raises an entirely new issue regarding potential
injunctive relief. Accordingly, Vale respectfully requests the Court’s permission to file a brief
response to BSGR’s Letter by October 25, 2019.

                                      Respectfully submitted,

                                      /s/ Jonathan I. Blackman

cc:    Frederick Hyman, Esq.
       Michael R. Lastowski, Esq.
